DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1) CD33 and; species 2) hematopoietic stem cell in the reply filed on September 10, 2021 is acknowledged. 
Claims 1-21 are pending. Claims 10 and 21 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9 and 11-20 are examined in the present Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/29/2021 and 5/26/2021 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galetto et al. US 2017/0145094, published 5/25/2017, priority date 4/3/2014 (hereinafter Galetto).  
Galetto describes methods for inactivating CD33 expression in hematopoietic cells using TALENs (Galetto, example 2 and para 216, 414 and table 11). Galetto describes methods for isolating and purifying the CD33 deficient T cells which are phenotypically distinct from their naturally-occurring   CD33 positive hematopoietic cell counterparts (Galetto, para 409-419). Taking the broadest reasonable interpretation in light of the specification, “T cells” represent a species within the broader genus of “hematopoietic cell” since T cells are considered hematopoietic cells of the lymphoid lineage, see MPEP 2111 (Galetto, para 226 with specific reference to ‘said immune cell refers to a cell of hematopoietic origin’). A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus, see MPEP 2131.92. Galetto describes isolating the hematopoietic cells from PBMCs, bone marrow or cord blood among others (Galetto, para 226, 227). Galetto describes the role CD33 plays as a lineage-specific cell-surface antigen which is naturally associated with human leukocytes and is implicated in numerous hematological malignancies including myeloid malignancies such as acute myeloid leukemia (AML) and lymphoid malignancies such as acute lymphoid leukemia (Galetto, para 59, 265, 288). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galetto (supra) as applied to claims 1-9 and  13-16 above in further view of Cost et al. US 2018/0187173, published 7/5/2018, priority date 9/16/2014 (hereinafter Cost). 
A description of Galetto can be found above. Galetto does not expressly describe the use of CRISPR for deactivating CD33 in hematopoietic stem cells. 
Cost describes methods and compositions for nuclease-mediated genome engineering in hematopoietic stem cells (Cost, para 3, 15, 17). Cost outlines various approaches including TALEN and CRISPR based methods for genome engineering to produce an insertion, deletion and/or substitution of one or more nucleotides in a coding or non-coding region of an endogenous gene within a group of hematopoietic stem cells (Cost, para 19-21, 23, 24, 60). Cost describes the benefits of CRISPR based approaches for genomic engineering including improved editing efficiency and specificity (Cost, para 104, 122). Cost describes strategies for the targeted inactivation of genes using CRISPR gRNAs (Cost, para 60). Cost describes lineage-specific cell-surface antigen analysis for specific CD markers in order to verify the 
It would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR based genomic editing approaches outlined by Cost to generate the CD33 deficient hematopoietic cells described by  Galetto since CRISPR genomic editing systems provide improved target specificity when compared to TALEN based systems which were used by Galetto. It would have been a matter of simple substitution of one known genomic editing system for another to obtain predictable results since Cost shows the relative interchangeability of the two genomic editing system for editing hematopoietic stem cells.  One would have been motivated to use CRISPR given the improved target specificity and relative improvements one of ordinary skill in the art would expect in generating CD33 deficient hematopoietic stem cells when compared to TALEN based genomic editing. One would have a reasonable expectation of success given Costs successful demonstration of CRISPR genomic editing systems in generating genetically engineered hematopoietic stem cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent Number 10,786,535 (US patent application number 16/174,005). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art. 


Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,137,155 (US patent application number 15/655,432). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent Number 10,660,919 (US patent application number 16/174,089). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 10,668,103 (US patent application number 16/451,934). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating AML by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,912,799 (US patent application number 16/877,932). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
The patented claims are drawn to a method for treating a hematopoietic malignancy by administering the cells of the instant invention. A claimed product is obvious over a patented method comprising the product. Therefore, the instant claims re not patentably distinct from the issued claims. 

Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent application number 17/244,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a genetically engineered human hematopoietic stem cells which contain mutations in exon 3 of the CD33 gene which causes a 

Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US patent application number 16/451,906. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The copending claims are directed to a genetically engineered human hematopoietic stem cell that is deficient in a lineage-specific cell-surface antigen, with later claims directed to CD33. The copending claims describe CRISPR-Cas9 methods for producing insertion, deletion and/or substitutions of one or more nucleotides in one or more exons of CD33. Thus, the copending claims fully encompass the instant claims, which describe genetically engineered human hematopoietic stem cells which are deficient in a lineage-specific cell-surface antigen. The patented claims would fully anticipate the instantly claimed invention.

Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-20 and 26-28 of US patent application number 16/640,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would anticipate the instant claims if they were available as prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633